831 F.2d 305
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Tirso S. HERRERA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3297
United States Court of Appeals, Federal Circuit.
September 4, 1987.

Before DAVIS, PAULINE NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.


1
In view of the decision of the Claims Court in Tirso S. Herrera v. The United States, No. 354-85C (July 14, 1987) and its pending appeal to this court, Appeal No. 87-3297 is dismissed without prejudice.